FILED
                             NOT FOR PUBLICATION                             SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ARTURO ALAS,                                No. 10-73317

               Petitioner,                       Agency No. A075-247-719

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jose Arturo Alas, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § § §

§ 1252. We review de novo questions of law. Pechenkov v. Holder, 705 F.3d 444,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
449 (9th Cir. 2012). We dismiss in part and deny in part the petition for review.

      Alas did not challenge the agency’s determination that he is removable

under 8 U.S.C. § 1227(a)(2)(B)(i) due to his controlled substance violation. Thus

our jurisdiction to review the agency’s order is limited to constitutional claims and

questions of law. See 8 U.S.C. § 1252(a)(2)(C). In his opening brief, Alas fails to

raise, and therefore has waived, any challenge to the agency’s reliance on his

concession that the evidence is sufficient to prove his role as a principal in his

conviction under California Vehicle Code § 10851(a). See Rizk v. Holder, 629

F.3d 1083, 1091 n.3 (9th Cir. 2011). Alas was represented by counsel and raised

no ineffective assistance of counsel claim. See Magallanes-Damian v. INS, 783

F.2d 931, 934 (9th Cir. 1986) (aliens are generally bound by the conduct of their

attorneys, including admissions made by them, absent egregious circumstances).

Accordingly, Alas does not raise a colorable constitutional claim or legal question

that would restore our jurisdiction under 8 U.S.C. § 1252(a)(2)(D).

      In light of our disposition, we do not reach Alas’s remaining claims.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     10-73317